UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 WALTER R. KARPINIA,

           Plaintiff,

      v.                                                   Civil Action No. 14-349 (CKK)

 AMERICAN ASSOCIATION OF
 MEDICAL COLLEGES, et al.,

           Defendants.


                                 MEMORANDUM OPINION
                                     (June 13, 2014)

       On May 23, 2014, Defendants filed a [10] Motion to Dismiss Plaintiff’s Complaint

(“Motion to Dismiss”). Plaintiff is represented by Counsel. Pursuant to Local Civil Rule 7(b)

and Federal Rule of Civil Procedure 6(d), Plaintiff was required to respond to Defendants’

Motion to Dismiss by no later than June 9, 2014. As of the date of this Order, the public docket

reflects that Plaintiff has not filed a response to Defendants’ [10] Motion to Dismiss nor has

Plaintiff filed a motion for extension of time to respond to Defendants’ Motion. Accordingly,

the Court shall treat Defendants’ Motion to Dismiss as conceded and dismiss the case. See

LCvR 7(b) (“If such a memorandum is not filed within the prescribed time, the Court may

treat the motion as conceded.”). It is, this 13th day of June 2014, hereby

       ORDERED that Defendants’ [10] Motion to Dismiss is GRANTED; it is further

       ORDERED that this case shall be DISMISSED WITHOUT PREJUDICE.

       SO ORDERED.

                                                            /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge